In an action to recover damages for personal injuries, the plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated September 30, 1992, which, upon a jury verdict, is in favor of the plaintiff in the principal sum of only $90,000.
Ordered that the judgment is affirmed, with costs.
The plaintiff was injured in a motor vehicle accident and sustained, inter alia, a bimalleolar fracture dislocation of the right ankle, which required the surgical insertion and later removal of a metal plate and screws. The jury awarded the plaintiff $90,000 in damages for pain and suffering. The award does not deviate materially from what would be reasonable compensation for the plaintiff’s injuries (see, CPLR 5501 [c]; Carlino v County of Albany, 178 AD2d 772; Jakalow v Consoli, 175 AD2d 826; Cadaner v Eretz Assn., 155 AD2d 409). Sullivan, J. P., Balletta, Altman and Friedmann, JJ., concur.